Title: From George Washington to Major General Artemas Ward, 27 February 1776
From: Washington, George
To: Ward, Artemas



Sir,
Cambridge 27th Feb: 1776.

We were falsely Alarmed a while ago with an Acct of the Regulars coming over from the Castle to Dorchester—Mr Baylor whom I immediately sent of is just returnd with a contradiction of it. But as a rascally Riffle man went in last Night & will no doubt give all the Intelligence he can, wd it not be prudent to keep Six or Eight trusty men by way of Lookouts or Patrols to Night on the point next the Castle as well as on Nuke Hill. At the same time ordering particular Regimts to be ready to March at a Moments warning to the Heights of Dorchester; For should the Enemy get Possession of those Hills before us they would render it a difficult task to dispossess them—better it is therefore to prevent than remedy an evil. I am Yr Most Obedt

Go: Washington

